     Case 2:18-cv-01140-JCM-EJY Document 43 Filed 03/10/21 Page 1 of 3



1

2

3

4

5

6                              UNITED STATES DISTRICT COURT

7                                     DISTRICT OF NEVADA

8                                                ***

9     DONALD MCCALLISTER,                                Case No. 2:18-cv-01140-JCM-EJY
10                                     Petitioner,                     ORDER
             v.
11
      BRIAN E. WILLIAMS, et al.,
12
                                   Respondents.
13

14          This action is a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254.

15          On January 9, 2020, this court granted a stay and administratively closed petitioner

16   Donald McCallister’s federal habeas corpus action while he litigated his state petition

17   (ECF No. 41).

18          McCallister states that his state-court proceedings have concluded, and he now

19   returns to this court seeking to reopen this case (ECF No. 42). Good cause appearing,

20   this action is reopened, and the court now sets a further briefing schedule.

21          IT IS THEREFORE ORDERED that petitioner’s motion to reopen this action (ECF

22   No. 42) is GRANTED.

23          IT IS FURTHER ORDERED, as the stay is lifted by this order, that the Clerk

24   REOPEN THE FILE in this action.

25          IT IS FURTHER ORDERED that respondents file a response to the second-

26   amended petition, including potentially by motion to dismiss, within 90 days of the date

27   of this order, with any requests for relief by petitioner by motion otherwise being subject

28
                                                     1
     Case 2:18-cv-01140-JCM-EJY Document 43 Filed 03/10/21 Page 2 of 3



1
     to the normal briefing schedule under the local rules. Any response filed shall comply
2
     with the remaining provisions below, which are entered pursuant to Habeas Rule 5.
3
            IT IS FURTHER ORDERED that any procedural defenses raised by respondents
4
     in this case be raised together in a single consolidated motion to dismiss. In other
5
     words, the court does not wish to address any procedural defenses raised herein either
6
     in seriatum fashion in multiple successive motions to dismiss or embedded in the
7
     answer. Procedural defenses omitted from such motion to dismiss will be subject to
8
     potential waiver. Respondents should not file a response in this case that consolidates
9
     their procedural defenses, if any, with their response on the merits, except pursuant to
10
     28 U.S.C. § 2254(b)(2) as to any unexhausted claims clearly lacking merit. If
11
     respondents do seek dismissal of unexhausted claims under § 2254(b)(2): (a) they
12
     should do so within the single motion to dismiss not in the answer; and (b) they should
13
     specifically direct their argument to the standard for dismissal under § 2254(b)(2) set
14
     forth in Cassett v. Stewart, 406 F.3d 614, 623-24 (9th Cir. 2005). In short, no
15
     procedural defenses, including exhaustion, should be included with the merits in an
16
     answer. All procedural defenses, including exhaustion, instead must be raised by
17
     motion to dismiss.
18
            IT IS FURTHER ORDERED that, in any answer filed on the merits, respondents
19
     specifically cite to and address the applicable state court written decision and state
20
     court record materials, if any, regarding each claim within the response as to that claim.
21
            IT IS FURTHER ORDERED that petitioner has 45 days from service of the
22
     answer, motion to dismiss, or other response to file a reply or opposition, with any other
23
     requests for relief by respondents by motion otherwise being subject to the normal
24
     briefing schedule under the local rules.
25
            IT IS FURTHER ORDERED that any additional state court record exhibits filed
26
     herein by either petitioner or respondents be filed with a separate index of exhibits
27

28
                                                  2
     Case 2:18-cv-01140-JCM-EJY Document 43 Filed 03/10/21 Page 3 of 3



1
     identifying the exhibits by number. The CM/ECF attachments that are filed further
2
     should be identified by the number of the exhibit in the attachment.
3
            IT IS FURTHER ORDERED that, at this time, the parties send courtesy copies of
4
     any responsive pleading or motion and INDICES OF EXHIBITS ONLY to the Reno
5
     Division of this court. Send courtesy copies to the Clerk of Court, 400 S. Virginia St.,
6
     Reno, NV, 89501, and directed to the attention of “Staff Attorney” on the outside of the
7
     mailing address label. No further courtesy copies are required unless and until requested
8
     by the court.
9
10          DATED: March 10, 2021.

11

12                                                   JAMES C. MAHAN
                                                     UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                 3
